DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (pub # 20160004322) in view of Oda et al (pub # 20150367729) and further in view of Yajima et al (pub # 20150169205) and further in view of Arata (pub # 20170083777).  

Consider claim 1. Takada et al teaches  An electronic apparatus comprising: 
a sensor configured to detect a gesture made without contacting the electronic apparatus; (paragraphs 0032, 0033, and Fig. 2, sensing unit 103).
and a controller configured to, when the gesture made without contacting the electronic apparatus is detected, locate a position of a driver and change the display screen to display the first screen to the position of the driver than the second screen.  (paragraphs 0045, 0046 and Figs. 4 and 5, Navi icon on display unit 112 is moved to a side of the display where the driver’s hand is detected). 
Takada et al does not specifically disclose while a first screen and a second screen are displayed in a display screen of a display.  However Oda et al discloses in at least Fig. 5  and paragraph 0038 an input screen for a vehicle comprising right region 40 (first screen) and a left region 42 (second screen).  Therefore it would have been obvious to one of ordinary skill in the art to modify the display of Takada et al to have a first screen and a second screen as disclosed by Oda et al so as to realize an intuitive input operation on a display device even though a driver sits at a position away from the display device and also easily interpreting the correspondence between an input operation and a result in response to the input operation (Oda et al paragraph 0007).
Neither Takada et al nor Oda et al teach or disclose that the first screen has a predetermined high priority and the second screen has a predetermined low priority as required by the amended claim language.  However Yajima et al in at least paragraphs 0070, 0102, and 0103 as well as figures 6 and 7 discloses a system and method of positioning windows (screens) on a display.  When a window to be newly displayed is received the system first determines a priority of the new window with an already existing window occupying a region on the display.  If the priority of the new window is higher than the already displayed window then the new window replaces the already existing window. If the priority of the new window is lower than the already displayed window then no replacement is performed.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of positioning windows on a display in order of priority as disclosed by Yajima et al with the system and method of Takada et al in view of Oda et al so as to to provide a display control apparatus and a display control system which appropriately control the position where a moving target window is placed after the window moves, without requiring the user to indicate the display position on the moving destination display during movement of the window between the displays (Yajima et al paragraph 0007). 
Takada et al in view of Oda et al and further in view of Yajima et al does not specifically disclose based on a determination of a direction of movement of a first detected hand gesture.  However Arata in at least Figs. 3A and 3B as well as paragraphs 0042 and 0043 discloses a system where an occupant P1 extends their arm 11 toward equipment 300 and the system detects that the arm comes from region 1 and enters region 3 and based on this information is able to determine that the input came from the occupant P1 located in seat S1 on the right side of the equipment 300.  Therefore it would have been obvious to combine the features of Arata with the invention of Takada et al in view of Oda et al and further in view of Yajima et al so as to improve the system by making it possible to more highly accurately determine the operator of the piece of equipment (Arata paragraph 0009).

Consider claim 14. Takada et al teaches  An electronic apparatus comprising: 
a sensor configured to detect a gesture made without contacting the electronic apparatus; (paragraphs 0032, 0033, and Fig. 2, sensing unit 103).

and a controller configured to, 
when the gesture made without contacting the electronic apparatus is detected locate a position of a driver and change the display screen to display the first screen closer to the position of the driver than the second screen, (paragraphs 0045, 0046 and Figs. 4 and 5, Navi icon on display unit 112 is moved to a side of the display where the driver’s hand is detected).
Takada et al does not specifically disclose while a first screen and a second screen are displayed in a display screen of a display.  However Oda et al discloses in at least Fig. 5  and paragraph 0038 an input screen for a vehicle comprising right region 40 (first screen) and a left region 42 (second screen).  Therefore it would have been obvious to one of ordinary skill in the art to modify the display of Takada et al to have a first screen and a second screen as disclosed by Oda et al so as to realize an intuitive input operation on a display device even though a driver sits at a position away from the display device and also easily interpreting the correspondence between an input operation and a result in response to the input operation (Oda et al paragraph 0007).
Neither Takada et al nor Oda et al teach or disclose that the first screen has a predetermined high priority and the second screen has a predetermined low priority as required by the amended claim language.  However Yajima et al in at least paragraphs 0070, 0102, and 0103 as well as figures 6 and 7 discloses a system and method of positioning windows (screens) on a display.  When a window to be newly displayed is received the system first determines a priority of the new window with an already existing window occupying a region on the display.  If the priority of the new window is higher than the already displayed window then the new window replaces the already existing window. If the priority of the new window is lower than the already displayed window then no replacement is performed.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of positioning windows on a display in order of priority as disclosed by Yajima et al with the system and method of Takada et al in view of Oda et al so as to to provide a display control apparatus and a display control system which appropriately control the position where a moving target window is placed after the window moves, without requiring the user to indicate the display position on the moving destination display during movement of the window between the displays (Yajima et al paragraph 0007). 
Takada et al in view of Oda et al and further in view of Yajima et al does not specifically disclose based on a determination of a direction of movement of a first detected hand gesture wherein said controller is configured to determine the direction of the first detected gesture and to locate the position of the driver at a left-side driver's seat position upon determining a left- side direction of the first detected gesture and to locate the position of the driver at a right-side driver's seat position upon determining a right-side direction of the first detected gesture.
However Arata teaches based on a determination of a direction of movement of a first detected hand gesture  (See at least Figs. 3A and 3B as well as paragraphs 0042 and 0043, system where an occupant P1 extends their arm 11 toward equipment 300 and the system detects that the arm comes from region 1 and enters region 3 and based on this information is able to determine that the input came from the occupant P1 located in seat S1 on the right side of the equipment 300).
wherein said controller is configured to determine the direction of the first detected gesture and to locate the position of the driver at a left-side driver's seat position upon determining a left- side direction of the first detected gesture and to locate the position of the driver at a right-side driver's seat position upon determining a right-side direction of the first detected gesture. (paragraph 0062, although, in the foregoing description, which assumes that the first seat S1 is a driver's seat (the occupant P1 is a driver) and the second seat S2 is a passenger seat (the occupant P2 is a fellow passenger), the first control signal is outputted in a case where the first physical object is included in the first region and the second control signal is outputted in a case where the first physical object is included in the second region 2, this does not imply any limitation. For example, assuming that the first seat S1 is a passenger seat (the occupant P1 is a fellow passenger) and the second seat S2 is a driver's seat (the occupant P2 is a driver), the second control signal may be outputted in a case where the first physical object is included in the first region and the first control signal may be outputted in a case where the first physical object is included in the second region 2).
Therefore it would have been obvious to combine the features of Arata with the invention of Takada et al in view of Oda et al and further in view of Yajima et al so as to improve the system by making it possible to more highly accurately determine the operator of the piece of equipment (Arata paragraph 0009).






Consider claim 7. Takada et al further teaches The electronic apparatus according to claim 1, wherein the electronic apparatus is an in-vehicle apparatus, (abstract).
and a position of a driver is a driver seat. (paragraph 0043).

Consider claim 8. Takada et al further teaches A mobile body including the electronic apparatus according to claim 1.  (abstract, vehicle).

Consider claim 9. Takada et al further teaches A mobile body communicatively connected to the electronic apparatus according to claim 1. (abstract, vehicle).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (pub # 20160004322) in view of Oda et al (pub # 20150367729) and further in view of Yajima et al (pub # 20150169205) and further in view of Arata (pub # 20170083777) as applied to claim 1 above, and further in view of Waeller et al (pub # 20100149072).

Consider claim 3. Takada et al in view of Oda et al and further in view of Yajima et al and further in view of Arata does not specifically disclose The electronic apparatus according to claim 1, wherein the controller is configured to increase a display screen area of the first screen positioned near the driver to be larger than a display screen area of the second screen located farther from the driver than the first screen.  However Waeller et al in at least paragraph 0012 discloses a display device for a vehicle wherein the operating objects for the driver are shown further to one side of the display and somewhat larger, whereas the operating objects for the front-seat passenger are shown further to his side and somewhat smaller.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Waeller et al with the invention of Takada et al in view of Oda et al in order to provide an optimized viewing experience for the driver.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (pub # 20160004322) in view of Iao (pub # 20130076615) and further in view of Arata (pub # 20170083777).

Consider claim 4. Takada et al teaches An electronic apparatus comprising: 
a sensor configured to detect a gesture made without contacting the electronic apparatus; (paragraphs 0032, 0033, and Fig. 2, sensing unit 103).
and a controller configured to, when a gesture made without contacting the electronic apparatus is detected while an icon is displayed in a display screen of a display, locate a position of a driver and shift the icon group to a position nearer to the position of the driver.  (paragraphs 0045, 0046 and Figs. 4 and 5, Navi icon on display unit 112 is moved to a side of the display where the driver’s hand is detected). 
Takada et al does not specifically disclose an icon group including a plurality of icons. However Iao in at least the abstract and paragraph 0034 as well as Fig. 3A an interface apparatus for a motor vehicle wherein the interface comprises a plurality of icons 51-54.  Therefore it would have been obvious to one of ordinary skill in the art to modify the display of Takada et al to include a plurality of icons as disclosed by Iao in order to improve the system by giving the user a multitude of options to select from. 
Takada et al in view of Iao does not specifically disclose based on a determination of a direction of movement of a first detected hand gesture.  However Arata in at least Figs. 3A and 3B as well as paragraphs 0042 and 0043 discloses a system where an occupant P1 extends their arm 11 toward equipment 300 and the system detects that the arm comes from region 1 and enters region 3 and based on this information is able to determine that the input came from the occupant P1 located in seat S1 on the right side of the equipment 300.  Therefore it would have been obvious to combine the features of Arata with the invention of Takada et al in view of Iao so as to improve the system by making it possible to more highly accurately determine the operator of the piece of equipment (Arata paragraph 0009).


Consider claim 5. Takada et al further teaches The electronic apparatus according to claim 4, wherein the controller is configured to translate the icon in a direction.  (Fig. 5 and paragraph 0046, NAVI icon is moves in the direction of the driver’s hand).

Consider claim 6. Takada et al further teaches The electronic apparatus according to claim 4, wherein the controller is configured to shift the icon to a position along a side of the display screen near the driver. (See at least Fig. 5).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624        


/MARK EDWARDS/Primary Examiner, Art Unit 2624